Coburn, J.,
concurring. With much hesitation and reluctance, I unite with my colleagues in this decision. This, and the like, are cases of great hardship. When the vendor parts with the possession of his property and delivers it to the vendee openly and in good faith, he puts it in the power of the vendee to impose upon and defraud others if the vendor still retains a secret hold upon it for the unpaid purchase money. In many instances no vigilance or precaution on the part of a purchaser from the vendee could prevent a wrong being done. Fair dealing would seem to require that the property should pass with the possession, or public notice be given by record, or otherwise, that there still remains in the vendor the right of possession and property. But I yield to the overwhelming weight of authority upon the subject, with the hope] that by legislation, or a new departure in decision and opinion, a different rule may be adopted.